Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on September 28, 2021, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on December 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
4.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.           Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,157,865. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate pending claims.



Allowable Subject Matter
6.       Claims 1-20 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims recite significantly more than the abstract idea and integrate the abstract idea into a practical application, specially the limitations “generate an identifier to be physically applied to a physical seal configured to interconnect handles of doors that provide access to a cargo area of the vehicle; and  apply the identifier generated by the output device to the physical seal configured to interconnect the handles of the doors that provide access to the cargo area of vehicle to indicate to users at a subsequent scheduled stop of the vehicle that a prior unloading operation of the items from the vehicle was correctly performed”  provide computer-specific technological improvements by controlling a physical output device to generate an identifier to be physically applied to a physical seal to interconnect handles of doors that provide access to a cargo area of the vehicle and physically applies the identifier to the physical seal configured to interconnect the handles of the doors that provide access to the cargo area of the vehicle, thus integrates the judicial exception into the overall system/method of verifying the accuracy of a product shipment, and practically applies the judicial exception. Therefore, the claims are eligible. 
7.           Claims 1-20 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least ““generate an identifier to be physically applied to a physical seal configured to interconnect handles of doors that provide access to a cargo area of the vehicle; and  apply the identifier generated by the output device to the physical seal configured to interconnect the handles of the doors that provide access to the cargo area of vehicle to indicate to users at a subsequent scheduled stop of the vehicle that a prior unloading operation of the items from the vehicle was correctly performed.”


          
                                                            Conclusion
8.         Claims 1-20 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            1) Loubriel (US 2017/0083862) disclose an unallocated item/product inventory is maintained in each of a plurality of delivery vehicles traversing service routes within a delivery service area.  
           2) Ghazarian (US 2002/0089434) disclose a system providing Vehicle, Pallet, and personnel Tracking within buildings, vehicles such as, Trucks/Trailer, Buses, Trains, aircraft at a site or in a global network system. Using RFID transponder Gate readers in Building doorways, in Vehicles such as Tracks/Trailers gates or bus doors, to read Pallets, Packages, and Personnel equipped with RFID transponder and tamper proof RFID RF transceiver Tags. 
         3) Ehrman et al. (US 2006/0208890) disclose mobile portal for RFID applications includes an RFID reader for reading identifications of proximately located RFID tagged items in the environment. 
   
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 9, 2022